i          i      i                                                                        i        i       i




                                   MEMORANDUM OPINION

                                           No. 04-07-00689-CV
                                           No. 04-08-00372-CV

                       BIOPOLYMER ENGINEERING, INC. d/b/a Biothera,
                                      Appellant

                                                      v.

                             IMMUDYNE, INC., A Delaware Corporation,
                                         Appellee

                      From the 285th Judicial District Court, Bexar County, Texas
                           Trial Court Nos. 2007-CI-14718; 2005-CI-16991
                             Honorable Michael Peden, Judge Presiding1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 13, 2010

VACATE IN PART, REVERSE IN PART, AND REMAND

           On June 17, 2009, this court issued its opinion and judgment (1) reversing, in part, the trial

court’s summary judgment and remanding for further consideration; (2) reversing, in part, the trial




           … The Honorable David Berchelmann granted the motion for summary judgment at issue in appeal cause
           1

number 04-07-00689-CV. The Honorable Michael Peden presided over the jury trial and rendered the final judgment
at issue in appeal cause number 04-08-00372-CV. The appeals were consolidated by order of this court.
                                                                       04-07-00689-CV; 04-08-00832-CV




court’s declaratory judgment and remanding for further consideration; and (3) affirming both

judgments in all other respects. Appellant filed a Motion for Panel Rehearing and a Motion for En

Banc Reconsideration, and appellee filed a Motion for Partial Rehearing and Voluntary Remittitur

(collectively, “the rehearing motions”).

       On December 22, 2009, the parties filed a joint motion stating they have reached a settlement

that resolves all issues in dispute, and asking this court for relief. The motion is GRANTED. This

court’s judgment dated June 17, 2009 is hereby WITHDRAWN. That portion of the trial court’s

judgment against Biopolymer Engineering, Inc. d/b/a Biothera is VACATED. That portion of the

trial court’s judgment against PSA, Inc. is AFFIRMED. The rehearing motions are all DISMISSED.

The cause is REMANDED to the trial court for further proceedings pursuant to the parties’

settlement. Costs are assessed against the party that incurred them.



                                                     PER CURIAM




                                               -2-